DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fairey (US 20130024190 A1).

when it is detected that a preset event is triggered (1112, 1114; [0104], [0018], [0019], [0097]), controlling a microphone to acquire an original audio signal, wherein the preset event comprises at least one of a preset call event or a preset recording event;
analyzing a sound loudness corresponding to the original audio signal acquired by the microphone to obtain a sound loudness analysis result ([0018], [0100], [0105]-[0108]);
dynamically adjusting the sound loudness corresponding to the original audio signal according to the sound loudness analysis result and a preset adjustment policy to obtain an adjusted audio signal (e.g., [0105]-[0108], threshold, steps 1126-1130 and 1120), comprising:
determining a target amplitude (“at a sufficient level” in [0106]) according to a current amplitude value of the original audio signal (“checks the signal level for the desired frequency bands” in [0106]) and a preset correspondence relationship (“above a predetermined threshold” in [0106]);
determining a gain adjustment parameter value (e.g., the parameter to “reduce the overall microphone gain” in [0106]) according to the target amplitude and the current amplitude value; and
performing signal gain adjustment for a portion in the original audio signal corresponding to the current amplitude value using the gain adjustment parameter value to obtain the adjusted audio signal (implementing the action to 
performing corresponding output processing for the adjusted audio signal according to a type of the triggered preset event (e.g., providing captured and processed microphone speech signal to a far end user when in call mode, [0101]).
Fairey fails to explicitly state that during the output processing or after the output processing, playing the adjusted audio signal without adjusting a volume of the adjusted audio signal. First of all, whether to adjust volume of a played audio signal is most likely depending on the person who hears the played audio signal. If the person has a hearing loss, he/she might need to adjust the volume. If the person has a super hearing, he/she most likely would not need to adjust the volume. The claimed limitation would read on the action of a person who does not adjust the volume when playing the audio after the audio signal is being adjusted (e.g., as shown in [0106], [0107]). Furthermore, Fairey teaches an automatic sound loudness adjustment applied to a microphone signal (e.g., Fig. 12). The amount of adjustment is predetermined (e.g., [0106]). If the adjustment amount (either lower or higher) is sufficient, the user or the party at the other end of the phone call does not need to further adjust the volume of the adjusted audio signal. Without specifying any particular population, being either the user of the mobile device or the other party at the other end of the phone call in Fairey, one skilled in the art would have expected that the final volume level of the adjusted audio signal in Fairey is intended for a general public who likely would find the adjusted audio signal is in sufficient level that would not require any further adjustment. Furthermore, Fairey teaches an automatic process for adjusting the volume. The designer would be 
Regarding claim 2, Fairey shows that the performing the corresponding output processing for the adjusted audio signal according to the type of the preset event comprises: when the preset event includes a preset call event, sending the adjusted audio signal to an opposite call end ([0104], e.g.); and when the preset event includes a preset recording event, storing the adjusted audio signal as a recording signal (inherently provided as the word “recording” implies, see also “audio files” in [0005], [0014], [0104]).
Regarding claim 3, Fairey shows analyzing the sound loudness corresponding to the original audio signal comprises: analyzing amplitude information of the original audio signal to obtain a sound loudness analysis result (e.g., “checks the signal level for the desired frequency bands to determine whether they are at a sufficient level” in [0106]).
Regarding claim 4, Fairey shows that analyzing the amplitude information of the original audio signal to obtain the sound loudness analysis result comprises: extracting 
Regarding claim 5, Fairey shows that the dynamically adjusting the sound loudness corresponding to the original audio signal according to the analysis result and the preset adjustment policy comprises at least one of: when the sound loudness analysis result includes that a current sound loudness is less than a first preset loudness threshold value, performing raising adjustment for the current sound loudness; or when the sound loudness analysis result includes that a current sound loudness is larger than a second preset loudness threshold value (“a predetermined threshold” in [0106]), performing lowering adjustment for the current sound loudness.
Regarding claim 6, Fairey fails to explicitly show adjusting the current amplitude value into a corresponding first target amplitude, and adjusting the current amplitude value into a corresponding second target amplitude. Fairey teaches that the current level is compared with the corresponding threshold. If the current level is higher than the corresponding threshold, the current level is reduced ([0106], [0108]). Fairey also teaches compression being applied to limit the high level ([0109]). One skilled in the art would have expected that the action of increasing the current level would result the signal to reach a desired level, not to an unlimited higher level, in order to prevent clipping and distortion ([0106]). The reasonable target level would be raising the current level to the level of the threshold. Using the same logic, when reducing the current level, 
Regarding claim 7, the claimed “first preset correspondence relationship” and “second preset correspondence relationship” read on the customized parameter settings to define the corresponding target amplitudes ([0113]). For example, the preset correspondence relationship includes a first correspondence relationship defining the amplitude level and the customized upper threshold, and a second correspondence relationship defining the amplitude level and the customized lower threshold.
Regarding claim 8, the claimed “first preset reference factor” and “second preset reference factor” read on the customized parameter for each setting, such as plural upper threshold levels and plural lower threshold levels.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fairey as applied to claims 1-8 above, and further in view of Oyama et al. (hereafter Oyama; JP 2010-141806; the rejection is based on English machine translation).

Regarding claim 9, Fairey fails to show acquiring at least one of attribute information of a contact of an opposite call end or scene mode information of an opposite call end. Fairey teaches customizing a plurality of settings with individual parameters ([0112]), including a setting for a preset call event. The user could provide the customized parameters when he/she places a call to a particular party. Oyama teaches a telephone with a plurality of stored setting defining the transmission volumes. The number of the person is associated with the corresponding transmission volume ([0005]). When the user dials a number listed under his/her contact, the corresponding transmission volume of the dialed number would be retrieved and be utilized by the sound volume control circuit to modify the volume of the original audio picked by the microphone ([0013]). For a particular party that the user placed the phone call, the user might want to increase the microphone gain to a high desired level (not higher to a level that might cause clipping), so his/her voice would sound more powerful to the other party who worked in an environment with a loud background noise. Thus, it would have been obvious to one of ordinary skill in the art to modify Fairey in view of Oyama by considering the other party receiving the call when customizing the volume settings with particular parameters in order to anticipate whether the other party would be able hear the user’s voice if the other party is in noisy environment.

Response to Arguments
Applicant's arguments filed 6/30/2021 have been fully considered but they are not persuasive.
Applicant argued that Fairey teaches setting gain parameters for audio signals according to frequencies of the audio signal, does not teach determining a target amplitude and gain parameters of an audio signal according to a current amplitude of the audio signal and a preset correspondence relationship. The office disagrees. The current invention also analyzes the audio signal in a particular band, such as person’s sound ([0053] of PGPub 20200186114). The portion of the original audio signal outside of the frequency range of the person’s sound is not being considered when analyzing the amplitude information. Similar to the current invention, Fairey teaches determining a current amplitudes of the audio signal in a selected band (“frequencies associated with human speech are notches out to improve their signal level relative to other frequencies using a gate or bandpass filter. Additionally, where known sources of noise reside at particular frequency levels, those sources can be filtered out” in [0015], see also [0016], [0098], [0099]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PING LEE/Primary Examiner, Art Unit 2654